DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  One of the particular features claimed discloses changing physical addresses mapped to the sequential logical addresses to trim instruction data among the other limitations.  Klein US Patent Application Publication No. 2020/0089648 describes a controller of a storage system may be configured to receive a de-allocate (or trim or unmap) command to request de-allocation of resources associated with a logical address or range of logical addresses but does not specifically disclose all of the limitations as claimed.  Park et al. US Patent Application Publication No. 20190258568 describes storing unmap address and prestored unmap-pattern data in a random access memory but does not specifically disclose all of the limitations as claimed.  Liao et al. US Patent Application Publication No. 2019/0087348 describes changing trim marks respectively corresponding to second logical addresses from a first bit value to a second bit value but does not specifically disclose all of the limitations as claimed.  Park US Patent Application Publication No. 2019/0121743 describes that Post et al. US Patent Application Publication No. 2013/0151754 describes that in response to receiving a request from a file system to unmap a particular LBA, the NVM interface can change the mapping status of a corresponding entry of the bitmap from “Mapped” to “Unmapped” but does not specifically disclose all of the limitations as claimed.  Hsieh et al. US Patent Application Publication No. 2019/0034287 describes clearing physical address data in response to trim commands but does not specifically disclose all of the limitations as claimed.  Nellans et al. US Patent Application Publication No. 2012/0198174 describes the use of trim commands on address ranges but does not specifically disclose all of the limitations as claimed.  Batwara et al. US Patent Application Publication No. 2013/0166855 describes an operation to trim one or more logical identifier ranges in the logical address space but does not specifically disclose all of the limitations as claimed.  Doh et al. US Patent Application Publication No. 2019/0163621 describes that a logical-to-physical address mapping table and valid page bitmap may be updated at once or in a batch based on the information of the trim sequential logical block address range that represents the target of the trim operation but does not specifically disclose all of the limitations as claimed.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Title Objection (see above).
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
February 13, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136